     Case 2:18-cv-02047-JAM-AC Document 93 Filed 12/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PRICILLA MCMANUS,                                No. 2:18-cv-2047 JAM AC PS
12                       Plaintiff,
13           v.                                        ORDER
14    NBS DEFAULT SERVICES, LLC, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding pro se, filed the above-entitled action. The matter was referred to a

18   United States Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On November 25, 2020, the magistrate judge filed findings and recommendations herein

20   which were served on all parties and which contained notice to all parties that any objections to

21   the findings and recommendations were to be filed within fourteen days. ECF No. 87. Neither

22   party has filed objections to the findings and recommendations.

23          The court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

25   ORDERED that:

26          1. The findings and recommendations filed November 25, 2020, are adopted in full; and

27          2. Plaintiff’s motion to strike (ECF No. 81) is DENIED.

28
                                                       1
     Case 2:18-cv-02047-JAM-AC Document 93 Filed 12/22/20 Page 2 of 2


 1   DATED: December 21, 2020           /s/ John A. Mendez
 2                                      THE HONORABLE JOHN A. MENDEZ
                                        UNITED STATES DISTRICT COURT JUDGE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          2
